Sherwood, C. J.,
Dissenting.—Section 8, article 9, *305chapter 2, Wagner’s Statutes, page 122, mentions five instances in which it is made the duty of the public administrator to take charge of the estates of deceased persons. These instances are.entirely independent of, separate and distinct from, the 6th subdivision of the same section when it becomes his duty to take possession of any estate, when • the probate court gives him an express order to that effect. Section 13 of the same article fully confirms this view, since it requires the public administrator immediately upon taking charge of any estate (“ except those of which he shall have taken charge under the order of the proper court,”) “ to file a notice of the fact in the office of the clerk of the court having probate jurisdiction.” This section abundantly shows that in the five instances mentioned in section 8, it is the independent duty of the public administrator without any order of the probate court to take charge of a decedent’s estate; and that in those instances no order of court is at all necessary. This view of the statute accords also with the case of Adams v. Larrimore, 51 Mo. 130, where it is held, when discussing sections 8 and 13, supra, that “the statute authorizes the public administrator to act, and confers the jurisdiction independent of the notice. The notice should be filed unquestionably; but it does not give any jurisdiction, authority or power, and its omission will not invalidate the acts of the administrator.”
It would seem from a consideration of the case just cited, as well of the sections mentioned, that “jurisdiction ” is as fully conferred upon the public administrator, by the five subdivisions of section 8, supra, to take charge of an estate, as it is conferred by the 6th subdivision of the same section, on the probate court, to make an order requiring that this be done. And I think the facts in this case warranted the action of the public administrator, at least so far as to make that action prima facie correct, in taking charge of the estate of Maynard. And this should be sufficient to prevent the motion in the present case from *306being successful, irrespective of any other consideration, even if it be granted that the probate court has the power to revise the action and to interfere with the discretion which the law in its wisdom has conferred upon and confided to a public administrator, in order that the property of decedents upon which no other person administers, may not be “ injured, wasted, purloined or lost.” Cases may with ease be instanced where that official has well-founded reasons to believe that property and effects, debts, etc., of a decedent are in such jeopardy as the statute evidently contemplates. True, there may be no tangible property in sight, none that he can lay his hands on; but if he be reasonably satisfied that there is such property, the statute calls upon him to act, and when at the promptings of what he considers his duty, he does act, he does take charge of the estate of a decedent, he being a public officer, the presumption will prevail that his official action is correct. As a matter of course, whether there be any estate of the decedent will often depend upon the outcome of a suit which the public administrator brings, and which section 16 of the article heretofore referred to, requires him to bring, to recover “ the property, debts, papers or other estate of the person deceased.” Certainly the statute, neither in letter nor spirit, contemplates that a public administrator having taken the steps indicated, should be stopped in mid-career by the mandate of the probate court, before it can be ascertained, as the result of the suit he institutes, whether or not there is any property belonging to the estate of the decedent. Any other construction of the statute would many times make the purloining of the estate an easy matter, and shorten the arm of remedial justice.
Again, we find no provision of the statute authorizing a motion such as the plaintiff has filed, even if we concede that section 9, page 122, of the same chapter, is applicable to public administrators. Section 36, page 75,1 Wagner’s Statutes, provides for revoking the letters of private administrators, but none of the grounds specified m that *307section for such revocation, appear in the present motion, nor is that “ motion supported by affidavit.” And it is settled law that though probate courts possess a certain original jurisdiction as regards matters of administration, yet that jurisdiction can only be exercised in the manner prescribed by the statute. Powers v. Blakey, 16 Mo. 437. In every light then in which I regard this case, the judgment which was for the defendant in the probate court, and likewise in the circuit court, and the court of appeals, should be affirmed.
Eor these reasons I must dissent from the majority opinion.
Norton, J., concurs with me.